WOODLEY, Judge.
Appellant was charged with the offense of possession of whiskey, gin and beer in a dry area for the purpose of sale. The jury found him guilty and assessed his punishment at a fine of one hundred dollars and thirty days in jail.
Officers searched two barns or outhouses located to the rear of a vacant house some 100 yards south of the Brownfield Highway in Lubbock County, stipulated to be a dry area.
There was a driveway leading from said highway passing the house and on by the barns or outhouses to another street, which driveway showed to have been used for travel by motor vehicles.
The officers testified that they searched the two outhouses and found in each a large quantity of whiskey, gin and beer, all of which was under lock. Some of the officers then barricaded the passage way at a point past the outhouses and laid in wait for someone to come to the liquor.
*341Soon appellant drove up to the barn and, leaving his car in said driveway a few feet from one of the barns, walked toward such building.
He was immediately placed under arrest by the officers.
No liquor was found in the car or on the person of appellant, and the keys to the locks on the bams were not found as a result of the officers’ search therefor. Other keys were found on appellant’s person, and the officers tried them on the locks, but none would fit.
Two deeds were taken from the glove compartment of appellant’s car, but neither deed described the premises where the liquor was found.
This was the proof relied upon to show appellant’s possession of the liquor found.
In the absence of evidence in the record sufficient to show that appellant had some character of ownership, possession or control of the vacant house or barns, or of the liquor therein found, we sustain appellant’s contention that the evidence is insufficient to sustain the conviction.
The judgment is therefore reversed and the cause remanded.
Opinion approved by the court.